Petition for Writ of Mandamus Denied and Memorandum Opinion filed October 18,
2012.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-12-00942-CR
                                 NO. 14-12-00943-CR
                                 NO. 14-12-00944-CR



                   IN RE ROBERT RANDALL LONG, Relator


                           ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              177th District Court
                              Harris County, Texas
               Trial Court Cause Nos. 1216882, 1235282, & 1273161

                       MEMORANDUM OPINION

      On October 11, 2012, relator Robert Randall Long filed a document titled
“petition for writ of habeas corpus” in this court. Because he is seeking rulings on
documents filed in the trial court, we will treat his filing as a petition for writ of
mandamus. See Ex parte Florence, 319 S.W.3d 695, 696 (Tex. Crim. App. 2010) (if the
trial court denies a motion or fails to respond, relief may be sought by filing an
application for writ of mandamus in a court of appeals.). In the petition, relator asks this
court to compel the Honorable Ryan Patrick, presiding judge of the 177th District Court
of Harris County to rule on motions and petitions filed by relator.

       Consideration of a motion that is properly filed and before the court is a
ministerial act. State ex rel. Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim. App.1987)
(orig. proceeding). A relator must establish the trial court (1) had a legal duty to rule on
the motion; (2) was asked to rule on the motion; and (3) failed to do so. In re Keeter, 134
S.W.3d 250, 252 (Tex. App.—Waco 2003, orig. proceeding). A relator must show that
the trial court received, was aware of, and asked to rule on the motion. In re Villarreal,
96 S.W.3d 708, 710 (Tex. App.—Amarillo 2003, orig. proceeding). Relator did not
attach any documents to his petition demonstrating that he has pending motions and
petitions in the trial court.

       Relator has not established entitlement to the extraordinary relief of a writ of
mandamus. Accordingly, we deny relator’s petition for writ of mandamus.


                                          PER CURIAM



Panel consists of Justices Seymore, Boyce, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b).